In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-251 CR

____________________


KENDAL LYNN RANPY A/K/A KENDALL LYNN RAMPY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 91354




MEMORANDUM OPINION
 Pursuant to a plea bargain, appellant Kendal Lynn Ranpy a/k/a Kendall Lynn Rampy
pled guilty to felony theft.  The trial court found the evidence sufficient to find Ranpy guilty,
but deferred further proceedings, placed Ranpy on community supervision for four years,
assessed a fine of $500, and ordered Ranpy to pay restitution.  On January 4, 2006, the State
filed a motion to revoke Ranpy's unadjudicated community supervision.  Ranpy pled "true"
to four violations of the conditions of his community supervision.  The trial court found that
Ranpy violated the conditions of his community supervision, found Ranpy guilty of felony
theft, and assessed punishment at eighteen months of confinement in a state jail facility. 
	Ranpy's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On September 27, 2007, we granted an extension of time for appellant to file a pro
se brief.  We received no response from appellant.  We reviewed the appellate record, and
we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.

							_________________________________
								 HOLLIS HORTON
									 Justice								

Submitted on February 5, 2008    
Opinion Delivered February 13, 2008							
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.